      Case: 5:19-cv-02556-JRA Doc #: 17 Filed: 11/17/20 1 of 1. PageID #: 998




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


 Jodi Holmes,                                    )     CASE NO.:      5:19-cv-02556
                                                 )
                Plaintiff,                       )
                                                 )
        v.                                       )
                                                 )
 Commissioner of Social Security,                )     JUDGE JOHN R. ADAMS
                                                 )
                Defendant.                       )     MEMORANDUM OPINION AND
                                                 )     ORDER



   The Magistrate Judge for this matter submitted a Report and Recommendation recommending

that this Court reverse and remand the Commissioner’s decision for further proceedings. (R. & R.,

ECF No. 16.)

   Under Federal Rule of Civil Procedure 72(b), if the parties wish to object to the proposed

findings and recommendation, they must do so by filing specific written objections within the

fourteen (14) days following service of the Report and Recommendation. Neither party submitted

objections. Further review by this Court at this time would be a duplicative and inefficient use of

this Court’s resources. Thomas v. Arn, 728 F.2d 813 (6th Cir. 1984); Howard v. Sec’y of Health

and Human Servs., 932 F.2d 505 (6th Cir. 1991). Accordingly, the Magistrate Judge’s Report and

Recommendation is hereby adopted. (R. & R., ECF No. 16.) The decision of the Commissioner is

hereby REVERSED and REMANDED for further proceedings.

   IT IS SO ORDERED.

   DATE: November 17, 2020                           /s/ John R. Adams
                                                     Judge John R. Adams
                                                     UNITED STATES DISTRICT COURT
